DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species III (Figures 15-18 and Figures 19-23) in the reply filed on 26 May 2021 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species VI, there being no allowable generic or linking claim.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/100,779, filed on 10 August 2018.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04 March 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-13, 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 6,481,919 B2) in view of Harley (US 4,984,926 A).
Regarding claim 1, Marsh discloses a connecting device for connecting two components (50 and 52), wherein the connecting device comprising; 
a main body (see Fig. 1), wherein the main body includes: a receiving channel (36) extending through the main body for accommodating a fixing element (38), wherein the receiving channel is accessible at an end by way of a fixing opening (34) of the main body, 
a base section (A, see annotated Figure 3 below), and 
an anchoring section (40) protruding away or projecting from the base section for anchoring the main body in one of the components (see Fig. 3), wherein 
the anchoring section protrudes into an area lower than the base section with respect to a direction perpendicular to a connecting direction (see Fig. 3), 
but does not expressly disclose as claimed wherein the anchoring section protrudes into an area lower than the base section and opposite a surface containing an actuating slot, 
the connecting direction being parallel to the surface containing the actuating slot, and 
the anchoring section being perpendicular to the surface containing the actuating slot.
	However, Harley teaches a connecting device (see Fig. 2) having a rear surface and a top surface, both comprising actuating openings (18 and 22), in order to provide two actuating openings, allowing for a screwdriver to be placed along the connecting direction or at an angle to the connecting direction, therefore allowing connection or disconnection of the connecting device when the main body is placed in a recess of a component or on the surface of a component (see Column 3 lines 34-41).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device of Marsh, with Harley, such that it comprises the rear and top actuating openings of Harley, on the rear and top surfaces of marsh, in order to provide two actuating openings, allowing for a screwdriver to be placed along the connecting direction or at an angle to the connecting direction, therefore allowing connection or disconnection of the connecting device when the main body is placed in a recess of a component or on the surface of a component (see Column 3 lines 34-41 of Harley).
Therefore, the combination of Marsh and Harley teaches wherein the anchoring section (40 of Marsh) protrudes into an area lower than the base section (A seen in annotated Figure 3 below) and opposite a surface containing an actuating slot (22 of Harley), 
the connecting direction being parallel to the surface containing the actuating slot (22 of Harley), and 
the anchoring section (40 of Marsh) being perpendicular to the surface containing the actuating slot (22 of Harley).

    PNG
    media_image1.png
    431
    331
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.
Regarding claim 2, the combination of Marsh and Harley teaches wherein the anchoring section (40 of Marsh) is configured as a cylindrical thickening portion (see Figs. 1-2C of Marsh) of an end of the main body remote from the fixing opening (34 of Marsh, see Fig. 3 of Marsh).
Regarding claim 3, the combination of Marsh and Harley teaches wherein the anchoring section (40 of Marsh) is configured as an anchoring bolt protruding away from the base section (A in annotated Figure 3 above) perpendicularly or obliquely to the connecting direction of the connecting device (see Fig. 3 of Marsh).
Regarding claim 4, the combination of Marsh and Harley teaches wherein the anchoring section (40 of Marsh) is configured as an anchoring bolt (see Fig. 3 of Marsh) which extends beyond the base section (A in annotated Figure 3 above) in a direction perpendicular to the connecting direction (see Fig. 3).
Regarding claim 12, the combination of Marsh and Harley teaches wherein the main body (see Fig. 1 of Marsh) comprises an actuating opening (22 of Harley) that is configured as an actuating slot (see Fig. 1 of Harley).
Regarding claim 13, the combination of Marsh and Harley teaches wherein the main body (see Fig. 1 of Marsh) comprises an actuating opening (22 of Harley) which is configured, at least in sections and/or at least approximately, complementarily to an outer contour of the fixing element (see Fig. 1 of Harley).
Regarding claim 15, the combination of Marsh and Harley teaches wherein the main body (see Fig. 1 of Marsh) is formed as one piece (see Figs. 1-3 of Marsh).
Regarding claim 17, the combination of Marsh and Harley teaches wherein the fixing element (38 of Marsh) is a screw and 
a) wherein an insertion opening (opening of channel 36 of Marsh) is larger than a screw head of the screw (see Fig. 3 of Marsh) and/or 
b) wherein the fixing opening is smaller than the screw head of the screw and/or ASLAN LAW, P.C.Application No.: 16/743,005Docket No.: 8001-0014PUS2 Page 7 of 15 
c) wherein the fixing opening is larger than a threaded section of the screw.
Regarding claim 18, the combination of Marsh and Harley teaches wherein an actuating opening (22 of Harley) of the main body (see Fig. 1 of Marsh) extends in a direction running parallel to a connecting direction of the connecting device over at least about a third, in particular at least about half (see annotated Figure 2 below of Harley), of a length of the main body taken in the connecting direction.

    PNG
    media_image2.png
    330
    562
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 19, the combination of Marsh and Harley teaches wherein the one of the components (50 of Marsh) preferably comprises a recess (54 of Marsh) corresponding to an external shape (40 of Marsh) of the main body of the connecting device (see Fig. 3 of Marsh), such that the main body is fixable in the component in a positive-fitting manner (see Fig. 3 of Marsh).
Regarding claim 20, the combination of Marsh and Harley teaches a method for connecting two components (50 and 52), the method comprising: 
- providing an, in particular, plate-shaped component (50); ASLAN LAW, P.C.Application No.: 16/743,005Docket No.: 8001-0014PUS2 Page 8 of 15 
- introducing a recess (54) by processing the component (see Column 1 lines 51-53), in particular by means of a milling machine (see Column 1 lines 51-53), in which a milling head is rotated about a rotational axis running perpendicularly to a main side of the component (see NOTE below); 
- introducing the main body (40 of Marsh) of the connecting device (see Fig. 1 of Marsh) into the recess (54 of Marsh), in particular introducing the main body of the connecting device in accordance with Claim 1 (see rejection of claim 1 above) into the recess; 
- connecting the components to each other by actuating the fixing element (38 of Marsh) of the connecting device arranged in the main body (see Fig. 3 of Marsh).
NOTE: It is understood that the hole (54) is drilled into member (50). Similarly, it is understood that a drill acts in the same manner as a milling machine, having a head rotating about a rotating axis that is perpendicular to the main side of the component.
Regarding claim 21, the combination of Marsh and Harley teaches wherein the anchoring section (40 of Marsh) contains a cylindrical shape (see Figs. 1-3 of Marsh), and 
the cylindrical shape has a diameter equal to or greater than the width of the main body (see Fig. 1 of Marsh) in a direction perpendicular to the connecting direction (see NOTE below).
NOTE: The main body is comprised of a base section (A in annotated Figure 3 above of Marsh) and an anchoring section (40), therefore the anchoring section has a diameter equal to a width of the main body, because the anchoring section is a part of the main body. In conclusion, the anchoring section has a diameter equal to its own width in a direction perpendicular to the connecting direction. 
Regarding claim 22, the combination of Marsh and Harley teaches wherein the anchoring section (40 of Marsh) contains a cylinder-like shape (see Figs. 1-3 of Marsh), andASLAN LAW, P.C.Application No.: 16/743.005Docket No.: 8001-0014PUS2Page 9 of 15
the cylinder-like shape has a diameter equal to or greater than the width of the main body (see Fig. 1 of Marsh) in a direction perpendicular to the connecting direction (see NOTE below).
NOTE: The main body is comprised of a base section (A in annotated Figure 3 above of Marsh) and an anchoring section (40), therefore the anchoring section has a diameter equal to a width of the main body, because the anchoring section is a part of the main body. In conclusion, the anchoring section has a diameter equal to its own width in a direction perpendicular to the connecting direction. 
Regarding claim 23, the combination of Marsh and Harley teaches wherein a longitudinal axis of the anchoring section (40 of Marsh) being perpendicular to the surface containing the actuating slot (22 of Harley).
Claim(s) 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 6,481,919 B2) in view of Harley (US 4,984,926 A), as applied to claim 1, and further in view of Mazaki (US 4,639,161 A).
Regarding claim 5, the combination of Marsh and Harley teaches the main body (see Fig. 1 of Marsh), but does not expressly teach as claimed wherein the main body comprises a positioning projection.
However, Mazaki teaches a connecting device (see Fig. 2), comprising a positioning projection (2) in order to provide a positioning projection that is expanded to ensure the fixing of the components, and further to provide the option of using adhesives for fixing the connecting device to a component, rather than a screw fastener (see Column 2 lines 54-60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marsh and Harley, with Mazaki, such that it comprises the positioning projection of Mazaki on the connecting device of Marsh, in order to provide a positioning projection that is expanded to ensure the fixing of the components, and further to provide the option of using adhesives for fixing the connecting device to a component, rather than a screw fastener (see Column 2 lines 54-60 of Mazaki).
Regarding claim 6, the combination of Marsh, Harley, and Mazaki teaches wherein the positioning projection (2 of Mazaki) is arranged on a face side (22 of Marsh) of the main body (see Fig. 1 of Marsh) and forms an extension of the fixing opening (34 of Marsh) and/or of a tapering section.
Regarding claim 7, the combination of Marsh, Harley, and Mazaki teaches wherein the positioning projection (2 of Mazaki) protrudes away from a face side (22 of Marsh) of the main body (see Fig. 1 of Marsh).
Regarding claim 8, the combination of Marsh, Harley, and Mazaki teaches wherein the positioning projection (2 of Mazaki) is at least approximately ring- shaped and/or has at least approximately a form of a hollow cylinder (see Figs. 1-2, 6a, and 7 of Mazaki) projecting away from a face side (22 of Marsh) of the main body (see Fig. 1 of Marsh).
Regarding claim 9, the combination of Marsh, Harley, and Mazaki teaches wherein the positioning projection (2 of Mazaki) protrudes away or projects away from the base section (A seen in annotated Figure 3 of Marsh above) at a side facing away from the anchoring section (40 of Marsh).
Regarding claim 10, the combination of Marsh, Harley, and Mazaki teaches wherein the extension (2 of Mazaki) is annular (see Figs. 1-2, 6a, and 7 of Mazaki).
Regarding claim 11, the combination of Marsh, Harley, and Mazaki teaches wherein the positioning projection (2 of Mazaki) extends away from the main body (see Fig. 1 of Marsh) in the connecting direction of the connecting device in a region of the fixing opening (34 of Marsh).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 6,481,919 B2) in view of Harley (US 4,984,926 A), as applied to claim 1, and further in view of ITW Limited (GB 1561985 A).
Regarding claim 16, the combination of Marsh and Harley teaches the main body (see Fig. 1 of Marsh), but does not expressly teach as claimed wherein the main body is configured as a plastic injection-molded component or as a metal die-cast component.
However, ITW Limited teaches wherein the main body (1) is configured as a plastic (see page 4 lines 3-4) injection-molded component (see page 1 lines 95-96) or as a metal die-cast component in order to provide a connecting device (see page 1 lines 9-12) that is made by a simple process using a simple two part mold (see page 1 lines 95-96 and page 2 line 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Marsh and Harley, with ITW Limited, such that it comprises a main body configured as a plastic injection-molded component in order to provide a furniture connector that is made by a simple process using a simple two part mold (see page 1 lines 95-96 and page 2 line 1 of ITW Limited).
Response to Amendment
	The amendment filed 07 June 2022 has been entered. Claims 1, 3, 11, 17, and 20 have been amended. Claim 14 is withdrawn. Claim 23 is new. Applicant’s amendments overcome the previously set forth claim objections, and 35 U.S.C. 112 rejections, in the Final Office Action dated 13 January 2022. Claims 1-23 are currently pending and have been examined. 
Response to Arguments
Applicant’s arguments and amendments, see arguments and amendments, filed 07 June 2022, with respect to the following rejection(s) have been fully considered and are persuasive.  
Claim(s) 1-13, 15, 17-19, and 21-22 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over DE 2548527 A1 (Heinze).
Claims 16 rejected under 35 U.S.C. 103 as being unpatentable over DE 2548527 A1 (Heinze) in view of GB 1561985 A (ITW Limited).
Claims 20 rejected under 35 U.S.C. 103 as being unpatentable over DE 2548527 A1 (Heinze) in view of US 6481919 B2 (Marsh).
Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new ground(s) of rejection have been made as set forth above.
Claim(s) 1-4, 12-13, 15 and 17-23 rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 6,481,919 B2) in view of Harley (US 4,984,926 A).
Claim(s) 5-11 rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 6,481,919 B2) in view of Harley (US 4,984,926 A), as applied to claim 1, and further in view of Mazaki (US 4,639,161 A).
Claim(s) 16 rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 6,481,919 B2) in view of Harley (US 4,984,926 A), as applied to claim 1, and further in view of ITW Limited (GB 1561985 A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678